C. Allen, J.
The plaintiff in his opening, as well as in his declaration, stated that the injury of which he complains was caused by the negligence of the defendant’s servants, and so brought his case directly within the authority of Hand v. Brookline, 126 Mass. 324, where the town was held liable for an injury to the plaintiff’s property, through neglect in the construction of water-works which the town had been authorized by *307a special statute, voluntarily accepted, to construct and to receive profits from; and the case is distinguishable from one where the work was executed in a reasonably proper and skilful manner, as in Hull v. Westfield, 133 Mass. 433, in which case the damage can be recovered only in the manner pointed out by the statute. The St. of 1872, c. 79, under which the defendant acted, resembled that involved in Hand v. Brookline in all the particulars mentioned or material to be considered.

Exceptions sustained.